
	

115 S3646 IS: Harry S Truman National Historic Site Establishment Act
U.S. Senate
2018-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3646
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2018
			Mr. Blunt introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To authorize the Secretary of the Interior to accept certain properties in the State of Missouri.
	
	
		1.Authority of Secretary of Interior to accept certain properties, Missouri
 (a)Ste. Genevieve National Historical ParkSection 7134(e)(1) of the Energy and Natural Resources Act of 2017 (as enacted into law by section 121(a)(2) of division G of the Consolidated Appropriations Act, 2018 (Public Law 115–141)) is amended, in the matter preceding subparagraph (A), by striking any nationally significant property identified in the special resource study within and inserting any property within.
 (b)Harry S Truman National Historic SitePublic Law 98–32 (54 U.S.C. 320101 note) is amended— (1)in section 3, by striking the section designation and all that follows through is authorized and inserting the following:
					
 4.Authorization of appropriationsThere are authorized; (2)in section 2—
 (A)in the second sentence, by striking The Secretary is further authorized, in the administration of the site, to and inserting the following:  (b)Use by Margaret Truman DanielIn administering the Harry S Truman National Historic Site, the Secretary may; and
 (B)by striking the section designation and all that follows through and shall be in the first sentence and inserting the following:  3.Designation; use by Margaret Truman Daniel (a)DesignationAny property acquired pursuant to section 2—
 (1)is designated as the Harry S Truman National Historic Site; and (2)shall be; and
 (3)in the first section— (A)by redesignating subsection (e) as paragraph (2), indenting the paragraph appropriately, and moving the paragraph so as to appear at the end of subsection (c);
 (B)in subsection (c)— (i)by striking the subsection designation and all that follows through authorized to and inserting the following:
							
								(c)Truman Farm Home
 (1)In generalThe Secretary may; and (ii)in paragraph (2) (as redesignated by subparagraph (A))—
 (I)by striking Farm House and inserting Farm Home; and (II)by striking the paragraph designation and all that follows through authorized and directed to and inserting the following:
								
 (2)Technical and planning assistanceThe Secretary shall; (C)in subsection (b)—
 (i)by striking (b)(1) The Secretary is further authorized to and inserting the following:  (b)Noland/Haukenberry and Wallace Houses (1)In generalThe Secretary may; and
 (ii)in paragraph (1), by indenting subparagraphs (A) and (B) appropriately; (D)by adding at the end the following:
						
							(e)Additional land in Independence for visitor center
 (1)In generalThe Secretary may acquire, by donation from the city of Independence, Missouri, the land described in paragraph (2) for—
 (A)inclusion in the Harry S Truman National Historic Site; and (B)if the Secretary determines appropriate, use as a visitor center of the historic site, which may include administrative services.
 (2)Description of landThe land referred to in paragraph (1) consists of the approximately 1.08 acres of land— (A)owned by the city of Independence, Missouri;
 (B)designated as Lots 6 through 19, DELAYS Subdivision, a subdivision in Independence, Jackson County, Missouri; and
 (C)located in the area of the city bound by Truman Road on the south, North Lynn Street on the west, East White Oak Street on the north, and the city transit center on the east.
 (3)Boundary modificationOn acquisition of the land under this subsection, the Secretary shall modify the boundary of the Harry S Truman National Historic Site to reflect that acquisition.; and
 (E)in subsection (a)— (i)in the second sentence, by striking The Secretary may also acquire, by any of the above means, fixtures, and inserting the following:
							
 (2)Fixtures and personal propertyThe Secretary may acquire, by any means described in paragraph (1), any fixtures; and (ii)in the first sentence—
 (I)by striking of the Interior (hereinafter referred to as the Secretary); and (II)by striking That (a) in order to and inserting the following:
								
									1.Short title; definition of Secretary
 (a)Short titleThis Act may be cited as the Harry S Truman National Historic Site Establishment Act. (b)Definition of SecretaryIn this Act, the term Secretary means the Secretary of the Interior.
										2.Purpose; acquisition of property
										(a)Purpose; acquisition
 (1)In generalTo.